EXHIBIT 10.3

 

TRADEMARK SECURITY AGREEMENT

 

This Trademark Security Agreement (“Agreement”) is made as of the 17th day of
November, 2003 by WINCUP HOLDINGS, INC. (“Grantor”), a Delaware corporation
having a mailing address at Three Radnor Corporate Center, Suite 300, 100
Matsonford Road, Radnor, PA 19087 (“Grantor”) and delivered to PNC BANK,
NATIONAL ASSOCIATION (“Agent”) having a mailing address at 1600 Market Street,
P2-P070-31-2, Philadelphia, PA 19103, Attn: Janeann Fehrle.

 

BACKGROUND

 

A. This Agreement is being executed in connection with that certain Fourth
Amended and Restated Revolving Credit, Term Loan and Security Agreement among
Agent, Fleet Capital Corporation as documentation agent, the financial
institutions which are now or which hereafter become a party thereto as Lenders,
the Grantor named therein, and the other Borrowers named as Borrower therein,
dated December 26, 2001 (as same has been and may hereafter be amended,
modified, restated or replaced from time to time, the “Credit Agreement”), under
which, inter alia, Grantor is (i) granting Agent for the benefit of Lenders a
lien on and security interest in the registered trademarks of Grantor and
applications of Grantor for the registration thereof and in certain assets of
Grantor associated with or relating to products leased or sold or services
provided under the trademarks of Grantor and the goodwill associated therewith
and represented thereby as security for the payment and performance of the
Obligations (as defined in the Credit Agreement) of Grantor under the Credit
Agreement, and under which Agent is entitled to foreclose or otherwise deal with
such assets, trademarks, service marks and trade names and applications for the
registration of trademarks under the terms and conditions set forth therein and
(ii) granting to Agent a license to use or dispose of (conditioned upon the
occurrence and continuance of an Event of Default) such trademarks. Capitalized
terms not defined herein shall have the meanings given to such terms in the
Credit Agreement.

 

B. Grantor owns, has adopted, used and is using (or has filed applications for
the registration of) the trademarks, service marks and trade names listed on
Schedule “A” (with respect to trademarks, etc. adopted and used in the United
States) and on Schedule “B” (with respect to trademarks, etc. adopted and used
outside of the United States) attached hereto and made part hereof (all such
marks or names hereinafter referred to as the “Trademarks”)

 

C. Grantor and Agent desire to have the security interest of Agent in such
Trademarks confirmed by a document identifying same and in such form that it may
be recorded in the United States Patent and Trademark Office or other
appropriate trademark office.

 

NOW THEREFORE, with the foregoing Background hereinafter deemed incorporated by
reference and made a part hereof, and in consideration of the premises and
mutual promises herein contained, the parties hereto, intending to be legally
bound hereby, covenant and agree as follows:

 

1. In consideration of and pursuant to the terms of the Credit Agreement and
Other Documents, and for other good, valuable and sufficient consideration, the
receipt of which is hereby acknowledged, and to secure the payment and
performance of all of the Obligations of Grantor under the Credit Agreement,
Grantor grants a lien and security interest to Agent for the benefit of Lenders
in all of its present and future right, title and interest in and to the
Trademarks, together with all the goodwill of Grantor associated with and
represented by the Trademarks, and the registration thereof and the right (but
not the obligation) to sue for past, present and future infringements, and the
proceeds thereof, including, without limitation, license royalties and proceeds
of infringement suits (collectively the “Collateral”).

 

1



--------------------------------------------------------------------------------

2. To the extent not inconsistent with Grantor’s obligations under that certain
Trademark License Agreement between Grantor and Polar Plastics, Inc., dated
November     , 2003 (the “Polar License Agreement”) Grantor hereby covenants and
agrees to maintain the Trademarks in full force and effect, provided, however,
that Grantor may, in its reasonable business judgment, abandon any application
among the Trademarks or permit any registration among the Trademarks to be
cancelled, and otherwise perform all of its obligations and undertakings under
this Agreement until all of the Obligations of Grantor are indefeasibly paid and
satisfied in full and the Credit Agreement and the commitments of the Lenders to
make Advances under the Credit Agreement (“Revolving Credit Commitments”) have
been terminated.

 

3. Grantor represents, warrants and covenants to Agent that:

 

(a) The Trademarks are subsisting and have not been adjudged invalid or
unenforceable;

 

(b) Each of the Trademarks is registered (or in the process of application for
registration);

 

(c) Except for any Permitted Encumbrances and obligations pursuant to the Polar
License Agreement, Grantor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each of the Trademarks, and
each of the Trademarks is free and clear of any liens, claims, charges,
encumbrances and licenses, including, without limitation, pledges, assignments,
options, and covenants by Grantor not to sue third persons, except as set forth
on Schedule C;

 

(d) Grantor has the full right, power and authority to enter into this Agreement
and perform its terms;

 

(e) To Grantor’s knowledge, Grantor has complied with, and will continue for the
duration of this Agreement to comply with, the requirements set forth in 15
U.S.C. §1051-1127 and any other applicable statutes, rules and regulations in
connection with its use of the Trademarks;

 

(f) Grantor will use for the duration of this Agreement consistent standards of
quality in services or products leased or sold under the Trademarks, and hereby
grants to Agent and its employees and agents the right (with no obligation of
any kind upon Agent to do so) to visit the business locations of Grantor and to
inspect the use of the Trademarks and quality control records relating thereto
during regular business hours to ensure the compliance of Grantor with this
paragraph 3(f); and

 

(g) Grantor has no notice of any suits or actions commenced or threatened
against it, or notice of claims asserted or threatened against it, with
reference to the Trademarks, except as set forth of Schedule D.

 

4. Grantor further covenants that:

 

(a) Until all of the Obligations of Grantor have been indefeasibly paid and
satisfied in full and the Credit Agreement and Revolving Credit Commitments have
been terminated (other than Indemnification Obligations which survive the Credit
Agreement), Grantor will not enter into any agreement, other than the Polar
License Agreement, which is inconsistent with the obligations of Grantor under
this Agreement, the Obligations of Grantor under the Credit Agreement or which
may restrict or impair the rights or priorities of Agent hereunder.

 

2



--------------------------------------------------------------------------------

(b) If Grantor acquires rights of ownership to any new trademarks, excluding
applications for U.S. Federal registration of marks filed under 15 U.S.C.
1051(b) and in which no amendment to allege use under 15 U.S.C. 1051(c) or
statement of use under 15 U.S.C. 1051(d) has been filed, not listed on Schedule
A/Schedule B attached hereto (“Additional Trademarks”), then (i) the provisions
of this Agreement shall be deemed to automatically apply thereto and such
Additional Trademarks shall be deemed part of the Trademarks, (ii) Grantor shall
give Agent written notice promptly upon application therefore, and (iii) Grantor
shall promptly deliver to Agent with respect to such Additional Trademarks a
Supplement to Trademark Security Agreement in the form attached hereto as
Exhibit II, duly completed and executed by Grantor and accompanied by a fully
completed Schedule A-1/Schedule B-1 with respect to such Additional Trademarks.
Each such Schedule A-1/Schedule B-1 attached to each such Supplement to
Trademark Security Agreement shall be incorporated and become a part of Schedule
A/Schedule B attached hereto and all references to Schedule A contained in this
Agreement shall be deemed, for all purposes, to also include each such Schedule
A-1/Schedule B-1.

 

5. So long as this Agreement is in effect and so long as Grantor has not
received notice from Agent that an Event of Default has occurred and is
continuing under the Credit Agreement and that Agent has elected to exercise its
rights hereunder, (i) as between Grantor and Agent, Grantor shall continue to
have the right to use the Trademarks and (ii) Agent shall have no right to use
the Trademarks or issue any exclusive or non-exclusive license with respect
thereto, or assign, pledge or otherwise transfer title in the Trademarks to
anyone else.

 

6. Grantor agrees not to sell, grant any license, grant any option, assign or
further encumber its rights and interest in the Trademarks without prior written
consent of Agent or as required pursuant to the Polar License Agreement or as
may be expressly permitted under the Credit Agreement.

 

7. Following the occurrence and during the continuance of an Event of Default
under the Credit Agreement (including without limitation an Event of Default
arising from any failure of Grantor to comply with any covenant or undertaking
under this Agreement), Agent, as the holder of a security interest, under the
Uniform Commercial Code, as now or hereafter in effect in the jurisdiction whose
law governs the interpretation of the Credit Agreement, may take such action
permitted under the Credit Agreement and Other Documents, hereunder or under any
law, in its exclusive discretion, to record, foreclose upon or otherwise
exercise its rights against the Trademarks covered hereby. For such purposes,
and only upon the occurrence and during the continuance of an Event of Default,
Grantor hereby authorizes, appoints and empowers Agent, its successors and
assigns, and any officer or agent of Agent as Agent may select, in its exclusive
discretion, as the true and lawful attorney-in-fact of Grantor, with the power
to endorse the name of Grantor on all applications, assignments, documents,
papers and instruments necessary for Agent to record its interest in any
Trademarks or Additional Trademarks in the United States Patent and Trademark
Office or other appropriate trademark office including, without limitation, the
power to execute on behalf of Grantor a Supplement to Trademark Security
Agreement, to use the Trademarks or to grant or issue any exclusive or
non-exclusive license under the Trademarks to anyone else, or necessary for
Agent to assign, pledge, convey or otherwise transfer title in or dispose of the
Trademarks to anyone else including, without limitation, the power to execute on
behalf of Grantor a trademark assignment in the form attached hereto as Exhibit
I. Agent acknowledges that any assignment, pledge, conveyance or other transfer
of title in the Trademarks is subject to the Polar License Agreement, Grantor
hereby ratifies all that such attorney shall lawfully do or cause to be done by
virtue hereof and in accordance with the terms hereof, except for the gross
negligence or willful misconduct of such attorney. This power of attorney shall
be irrevocable for the life of this Agreement, the Credit Agreement, Other
Documents, and until all of the Obligations of Grantor are indefeasibly paid and
satisfied in full and the Credit Agreement and the Revolving Credit Commitments
are terminated. Agent covenants that no action taken pursuant to the rights
granted in this Section 7 will colorably constitute an assignment of any of the
Trademarks or Additional Trademarks without its associated goodwill.

 

3



--------------------------------------------------------------------------------

8. This Agreement shall be subject to the terms, conditions and provisions set
forth in the Credit Agreement and may not be modified without the written
consent of the parties hereto.

 

9. All rights and remedies herein granted to Agent shall be in addition to any
rights and remedies granted to Agent under the Credit Agreement and Other
Documents and shall be cumulative. In the event of an inconsistency between this
Agreement and the Credit Agreement, the language of the Credit Agreement shall
control. All obligations of the Grantor under this Agreement that are addressed
in the Credit Agreement shall be satisfied by compliance by the Grantor with the
Credit Agreement.

 

10. Upon full and unconditional satisfaction and performance of all of the
Obligations of Grantor and termination of the Credit Agreement and the Revolving
Credit Commitments, or upon assignment by Grantor of any of the Trademarks as
required by the Polar Licensing Agreement, Agent shall execute and deliver to
Grantor all documents reasonably necessary to terminate the security interest of
Agent in the Trademarks.

 

11. Any and all reasonable fees, costs and expenses, of whatever kind or nature,
including the attorneys’ fees and legal expenses incurred by Agent in connection
with the preparation and execution of this Agreement and all other documents
relating hereto and the consummation of this transaction, the filing or
recording of any documents (including all taxes in connection therewith) in
public offices, the payment or discharge of any taxes, counsel fees, maintenance
fees, encumbrances or costs otherwise incurred in protecting, maintaining, or
preserving the Trademarks, or in defending or prosecuting any actions or
proceedings arising out of or related to the Trademarks, or defending,
protecting, enforcing or terminating the rights of Agent hereunder, in each case
in accordance with the terms of this Agreement and the Credit Agreement and
Other Documents, shall be borne and paid by Grantor on demand by Agent and until
so paid shall be added to the principal amount of the Obligations of Grantor and
shall bear interest at the highest rate applicable to Revolving Loans from time
to time under the Credit Agreement.

 

12. Subject to any applicable terms of the Credit Agreement, Grantor shall have
the duty to prosecute diligently any trademark application with respect to the
Trademarks pending as of the date of this Agreement or thereafter to preserve
and maintain all rights in the Trademarks, provided, however that Grantor may,
in its reasonable business judgment, abandon any application among the
Trademarks or permit any registration among the Trademarks to be cancelled, and
upon the request of Agent, Grantor shall make federal or other appropriate
application on registrable but unregistered trademarks belonging to Grantor. Any
expenses incurred in connection with such applications with such applications
shall be borne exclusively by Grantor. Subject to any applicable terms of the
Credit Agreement, Grantor shall not abandon any Trademark without the prior
written consent of the Agent.

 

13. Grantor shall have the right to bring suit in its own name to enforce the
Trademarks, in which event Agent may, if Grantor reasonably deems it necessary,
be joined as a nominal party to such suit if Agent shall have been satisfied, in
its sole discretion, that it is not thereby incurring any risk of liability
because of such joinder. Grantor shall promptly, upon demand, reimburse and
indemnify Agent for all damages, costs and expenses, including attorneys’ fees,
and costs, incurred by Agent in the fulfillment of the provisions of this
paragraph.

 

14. If an Event of Default has occurred and is continuing under the Credit
Agreement, Agent may, without any obligation to do so, complete any obligation
of Grantor hereunder, in the name of Grantor or in the name, of Agent, but at
the expense of Grantor, and Grantor hereby agrees to reimburse Agent in full for
all costs and expenses, including without limitation all attorneys’ fees,
incurred by Agent in protecting, defending and maintaining the Trademarks.

 

4



--------------------------------------------------------------------------------

15. No course of dealing between Grantor and Agent nor any failure to exercise,
nor any delay in exercising, on the part of Agent, any right, power or privilege
hereunder, shall operate as a waiver thereof, and all of the rights and remedies
of Agent with respect to the Trademarks whether established hereby or by the
Credit Agreement and Other Documents, or by any other future agreements between
Grantor and Agent or by law, shall be cumulative and may be exercised singularly
or concurrently.

 

16. The provisions of this Agreement are severable and the invalidity or
unenforceability of any provision herein shall not affect the remaining
provisions which shall continue unimpaired and in full force and effect.

 

17. This Agreement shall inure to the benefit of and be binding upon the
respective successors and permitted assigns of the parties.

 

18. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REFERENCE TO ITS CONFLICTS OF
LAWS RULES. Any judicial proceeding brought by or against any Grantor with
respect to this Agreement or any related agreement may be brought in any court
of competent jurisdiction located in the Commonwealth of Pennsylvania, and, by
execution and delivery of this Agreement, Grantor accepts for itself and in
connection with its properties, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement. Grantor hereby
waives personal service of any and all process upon it and consents that all
such service of process may be made by internationally recognized overnight
courier directed to Grantor at its address set forth in Section 15.6 of the
Credit Agreement and service so made shall be deemed completed one (1) day after
the same shall have been so delivered to such overnight courier. Nothing herein
shall affect the right to serve process in any manner permitted by law or shall
limit the right of Agent or any Lender to bring proceedings against Grantor in
the courts of any other jurisdiction. Grantor waives any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. Any judicial proceeding by Grantor against Agent or any Lender
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this Agreement or any related agreement, shall
be brought only in a federal or state court located in the Counties of
Philadelphia or Montgomery, Commonwealth of Pennsylvania.

 

19. GRANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
GRANTOR, LENDERS AND/OR AGENT OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND GRANTOR HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT
GRANTOR, AGENT AND/OR LENDERS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GRANTOR TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
executed this Trademark Security Agreement the day and year first above written.

 

WINCUP HOLDINGS, INC.

By:

  /s/    R. RADCLIFFE HASTINGS        

Name:

   

Title:

   

 

Acknowledged and accepted:

PNC BANK, NATIONAL ASSOCIATION,

As Agent under the Credit Agreement

By:   /s/    JANEANN FEHRLE VP             Janeann Fehrle, Vice President

 

6



--------------------------------------------------------------------------------

CORPORATE ACKNOWLEDGMENT

 

UNITED STATES OF AMERICA

   :

COMMONWEALTH OF PENNSYLVANIA

   : SS

COUNTY OF PHILADELPHIA

   :

 

On this 17th of November, 2003 before me personally appeared R. Radcliffe
Hastings, to me known and being duly sworn, deposes and says that s/he is
authorized to sign on behalf of WINCUP HOLDINGS, INC.; that s/he signed the
Agreement attached hereto pursuant to the authority vested in him by law; that
the within Agreement is the voluntary act of such corporation; and s/he desires
the same to be recorded as such.

 

/s/    DOROTHY L. WYDRA        

Notary Public

My Commission Expires: 10/31/06

NOTARIAL SEAL

DOROTHY L. WYDRA, Notary Public

City of Philadelphia, Phila. County

My Commission Expires October 31, 2006

 



--------------------------------------------------------------------------------

Exhibit I

 

TRADEMARK ASSIGNMENT

 

WHEREAS, WINCUP HOLDINGS, INC. (“Grantor”) is the registered owner of the United
States trademarks, tradenames and registrations listed on Schedule “A”/Schedule
“B” attached hereto and made a part hereof (the “Trademarks”), which are
registered in the United States Patent and Trademark Office (with respect to
Schedule A) or the trademark office of another jurisdiction or trademark
authority (with respect to Schedule B); and

 

WHEREAS,                              (“Grantee”), having a place of business at
                                        , is desirous of acquiring said
Trademarks;

 

NOW THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound hereby, Grantor, its successors
and assigns, does hereby transfer, assign and set over unto Grantee, its
successors, transferees and assigns, all of its present and future right, title
and interest in and to the Trademarks and all proceeds thereof and all goodwill
associated therewith.

 

IN WITNESS WHEREOF, the undersigned has caused this Trademark Assignment to be
executed as of the              day of                     ,
                    .

 

WINCUP HOLDINGS, INC.

By:        

Attorney-in-fact

 



--------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA

   :      : SS

COUNTY OF

   :

 

On this              day of             ,              before me, a Notary
Public for the said County and Commonwealth, personally appeared known to me or
satisfactorily proven to me to be attorney-in-fact on behalf of WINCUP HOLDINGS,
INC. (“Grantor”) and s/he acknowledged to me that s/he executed the foregoing
Trademark Assignment on behalf of Grantor, and as the act and deed of Grantor
for the purposes therein contained.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires:

  

 



--------------------------------------------------------------------------------

POWER OF ATTORNEY

 

WINCUP HOLDINGS, INC. (“Grantor”), hereby authorizes PNC BANK, NATIONAL
ASSOCIATION, its successors and assigns, and any officer or agent thereof
(collectively, “Agent”), as agent for the Lenders under the Fourth Amended and
Restated Revolving Credit and Security Agreement among Agent, Fleet Capital
Corporation as documentation agent, the financial institutions which are now or
which hereafter become a party thereto as Lenders, the Guarantor named therein,
and the other Borrowers named as Borrowers therein, dated December 26, 2001 (as
same has and may hereafter be amended, modified, restated or replaced from time
to time, the “Credit Agreement”), as the true and lawful attorney-in-fact of
Grantor, with the following powers exercisable only following the occurrence and
during the continuance of an Event of Default under the Credit Agreement
(including without limitation an Event of Default arising from any failure of
Grantor to comply with any covenant or undertaking under the Trademark Security
Agreement referenced below),with the power to endorse the name of Grantor on all
applications, assignments, documents, papers and instruments necessary for Agent
to enforce and effectuate its rights under a certain Trademark Security
Agreement between Grantor and Agent dated the date hereof (as it may hereafter
be supplemented, restated, superseded, amended or replaced, the “Trademark
Agreement”), including, without limitation, the power to record its interest in
any Trademarks (as defined in the Trademark Agreement) or Additional Trademarks
(as defined in the Trademark Agreement) in the United States Patent and
Trademark Office or other appropriate trademark office including, without
limitation, the power to execute on behalf of Grantor a supplement to Trademark
Security Agreement, to use the Trademarks or to grant or issue any exclusive or
non-exclusive license under the Trademarks to anyone else, or to assign, pledge,
convey or otherwise transfer title in or dispose of the Trademarks to anyone
else including, without limitation, the power to execute on behalf of Grantor a
trademark assignment, in each case subject to the terms of the Trademark
Agreement. Nothing herein contained shall obligate Agent to use or exercise any
rights granted herein.

 

This Power of Attorney is given and any action taken pursuant hereto is intended
to be so given or taken pursuant to and subject to the provisions of the Credit
Agreement.

 

Grantor hereby unconditionally ratifies all that such attorney shall lawfully do
or cause to be done by virtue hereof and in accordance with the terms of the
Trademark Agreement, the Credit Agreement and the Other Documents.

 

This Power of Attorney shall be irrevocable for the life of the Trademark
Agreement.

 

IN WITNESS WHEREOF, the Grantor has executed this Power of Attorney, this 17th
day of November, 2003.

 

WINCUP HOLDINGS, INC. By:   /s/    R. RADCLIFFE HASTINGS        

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

CORPORATE ACKNOWLEDGMENT

 

UNITED STATES OF AMERICA

   :

COMMONWEALTH OF PENNSYLVANIA

   : SS

COUNTY OF PHILADELPHIA

   :

 

On this 17th of November, 2003 personally appeared R. Radcliffe Hastings, to me
known and being duly sworn, deposes and says that authorized to sign on behalf
of WINCUP HOLDINGS, INC., the Grantor corporation described in the foregoing
Power of Attorney; that s/he signed the Power of Attorney pursuant to the
authority vested in her/him by law; that the within Power of Attorney is the
voluntary act of such corporation; and s/he desires the same to be recorded as
such.

 

/s/    DOROTHY L. WYDRA        

Notary Public

 

My Commission Expires: 10/31/06

 

NOTARIAL SEAL

DOROTHY L. WYDRA, Notary Public

City of Philadelphia, Phila. County

My Commission Expires October 31, 2006

 



--------------------------------------------------------------------------------

SCHEDULE “A”

 

UNITED STATES TRADEMARKS

 

Name/Title

--------------------------------------------------------------------------------

  

Registration
Number

--------------------------------------------------------------------------------

  

Class

--------------------------------------------------------------------------------

  

Date of Registration/
(Application No.)

--------------------------------------------------------------------------------

  

Country

--------------------------------------------------------------------------------

PRO

   1,817,748    8      1/25/94      USA

GRANDE

   1,849,789    8      8/26/94      USA

MIDI

   1,818,750    8      2/1/94        USA

Misc. Design (circle design)

   2,083,426    21    7/29/97      USA

POLAR XL

   1,846,768    21    7/26/94      USA

SIGNATURE

   1,816,921    21    1/18/94      USA

POLAR RX

   1,961,995    10    3/12/96      USA

POLAR PERFECTION

   2,320,331    21    2/22/00      USA

Misc. Design (circle design)

   2,041,995    21    3/4/97        USA

POLARINFINITY

   2,318,025    21    2/15/00      USA

POLARPAC

   2,367,525    21    7/18/00      USA

PRODIGY

   2,092,046    8      8/26/97      USA

POLAR AVALON

   2,330,984    21    3/21/00      USA

POLAR EDEN

   2,330,983    21    3/21/00      USA

ALPHA

   2,257,861    21    6/29/99      USA

POLAR ALPHA

   2,329,344    21    3/14/00      USA

CLARUS

   2,665,356    21    12/24/02    USA

POLAR CLARUS

   2,638,421    21    10/22/02    USA

 



--------------------------------------------------------------------------------

SCHEDULE “B”

 

FOREIGN TRADEMARKS

 

Name/Title

--------------------------------------------------------------------------------

 

Country

--------------------------------------------------------------------------------

 

Registration Number/Application No.

--------------------------------------------------------------------------------

  

Date of Registration/Date

of Application

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXHIBIT II

Supplement to Trademark Security Agreement

 

This Supplement to Trademark Security Agreement (“Supplement”), dated
[                     ,         ], is entered into by WINCUP HOLDINGS, INC., a
Delaware corporation having a mailing address at Three Radnor Corporate Center,
Suite 300, 100 Matsonford Road, Radnor, PA 19087 (“Grantor”) and delivered to
PNC BANK, NATIONAL ASSOCIATION having a mailing address at 1600 Market Street,
Philadelphia, PA 19103, Attn: Janeann Fehrle (“Agent”) as agent for the Lenders
under the Credit Agreement (as defined below).

 

Background

 

A. This Supplement is being delivered in connection with that certain Fourth
Amended and Restated Revolving Credit and Security Agreement among Agent, Fleet
Capital Corporation as documentation agent, the financial institutions which are
now or which hereafter become a party thereto as Lenders, the Grantor named
therein, and the other Borrowers named as Borrowers therein, dated December 26,
2001 (as same has and may hereafter be amended, modified, restated or replaced
from time to time, the “Credit Agreement”), and that certain Trademark Security
Agreement, dated as of the date of the Sixth Amendment to the Credit Agreement,
by and between Grantor and Agent (as it may have been and hereafter be amended,
supplemented, restated, replaced, or otherwise modified from time to time, the
“Trademark Security Agreement”). Capitalized terms used but not defined herein
shall have the respective meanings given to such terms in, or by reference in,
the Trademark Security Agreement.

 

B. Pursuant to the Credit Agreement and the Trademark Security Agreement,
Grantor granted to Agent for the benefit of Lenders a lien on and security
interest in all of the Trademarks of Grantor (as defined therein).

 

C. Grantor has acquired certain additional trademarks, servicemarks and
tradenames as set forth on Schedule A-1/Schedule B-1 attached hereto and made
part hereof (collectively, “Additional Trademarks”). Grantor and Agent desire to
execute this Supplement for the purpose of, inter alia, granting, ratifying and
confirming the lien and security interest of Agent on and in the Additional
Trademarks, as more fully set forth in the Trademark Security Agreement, and for
recording in the United States Patent and Trademark Office or other appropriate
trademark office.

 

NOW THEREFORE, with the foregoing Background hereinafter deemed incorporated by
reference and made a part hereof, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Grantor, intending to be
legally bound hereby, covenants and agrees as follows:

 

1. In consideration of and pursuant to the terms of the Credit Agreement and
Other Documents, and for other good, valuable and sufficient consideration, the
receipt of which is hereby acknowledged, and to secure the Obligations, Grantor
grants a lien and security interest to Agent, for the benefit of Lenders, in all
of its present and future right, title and interest in and to the Additional
Trademarks, together with all the goodwill of Grantor associated with and
represented by the Additional Trademarks, and the registration thereof and the
right (but not the obligation) to sue for past, present and

 



--------------------------------------------------------------------------------

future infringements, and the proceeds thereof, including, without limitation,
license royalties and proceeds of infringement suits.

 

2. Grantor acknowledges and confirms that the rights and remedies of Agent with
respect to the security interest in the Additional Trademarks granted hereby are
more fully set forth in the Credit Agreement and the Trademark Security
Agreement, the terms and provisions of which are incorporated herein by
reference. All references to the Trademark Security Agreement contained in the
Credit Agreement or Other Documents shall be deemed, for all purposes, to also
refer to and include this Supplement.

 

3. Schedule A/Schedule B to the Trademark Agreement is hereby supplemented by
the information contained on Schedule A-1/Schedule B-1 attached hereto. All
references to Schedule A/Schedule B contained in the Credit Agreement, Trademark
Security Agreement or Other Documents shall be deemed, for all purposes, to also
refer to and include Schedule A-1/Schedule B-1.

 

4. Except as expressly amended by this Supplement, all of the terms, conditions
and provisions of the Credit Agreement and the Trademark Security Agreement are
hereby ratified and continue unchanged and remain in full force and effect.

 

5. This Supplement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature by facsimile
shall also bind the parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Supplement on the day
and year first above written.

 

WINCUP HOLDINGS, INC. By:    

Name:

   

 

Approved and accepted:

PNC BANK, NATIONAL ASSOCIATION

As Agent under the Credit Agreement

By:    

Name:

   

Title:

   

 



--------------------------------------------------------------------------------

CORPORATE ACKNOWLEDGMENT

 

UNITED STATES OF AMERICA

   :

STATE OF _________________

   : SS

COUNTY OF _______________

   :

 

On this [         day of             , 200    ], before me personally appeared
            , who being duly sworn, deposes and says that he/she is authorized
to sign on behalf of WinCup Holdings, Inc., the corporation described in the
foregoing document, that he/she in such capacity is authorized to execute on
behalf of the said corporation the foregoing document for the purposes contained
therein, and that he/she is the person whose name and signature is subscribed to
the foregoing document.

 

 

Notary Public

My commission expires:                                              

 